                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE


Future Claimants’ Representative, Tort
Claimants’ Committee, and Coalition of
Abused Scouts for Justice,                    Civil Action No. 21-cv-00392-RGA

              Petitioners,                    Bankruptcy Case No. 20-10343 (LSS)
      v.

Boy Scouts of America and Delaware BSA,
LLC

              Respondent.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission
 pro hac vice of Philip D. Anker, Esquire to represent the Hartford Accident and Indemnity
 Company, First State Insurance Company, and Twin City Fire Insurance Company in the above-
 captioned cases.

 Dated: March 31, 2021                       /s/ Gregory J. Flasser
                                            Erin R. Fay (No. 5268)
                                            Gregory J. Flasser (No. 6154)
                                            BAYARD, P.A.
                                            600 North King Street, Suite 400
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 655-5000
                                            Email: efay@bayardlaw.com
                                                    gflasser@bayardlaw.com

                                            Counsel for Hartford Accident and Indemnity
                                            Company, First State Insurance Company, and
                                            Twin City Fire Insurance Company
         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and
the District of Columbia, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction
of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules. In accordance with the
Standing Order for District Court Fund revised 8/31/16, I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

                                             /s/ Philip D. Anker
                                             Philip D. Anker
                                             Wilmer Cutler Pickering Hale and Dorr LL
                                             7 World Trade Center
                                             250 Greenwich Street
                                             Telephone: (212) 230-8890
                                             Email: Philip.Anker@WilmerHale.com

                               ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date:_____________________                   ______________________________________
                                             United States District Judge
